                  0IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


HOSEA FANADISE HAMPTON,                     )
                                            )
                     Petitioner,            )
                                            )
              v.                            )             1:16CV871
                                            )             1:99CR320-1
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 15, 2019, was served on the parties in this

action. (ECF Nos. 114, 115.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the prior stay is lifted, Respondent’s Motion to

Dismiss, (ECF. No. 112), is GRANTED, and that Petitioner’s Motion to Vacate, Set Aside,

or Correct Sentence, (ECF No. 96), is DISMISSED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 16th day of August 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
